PETERSON, Justice.
Petitioner was found guilty by a district court jury of a charge of assault in the second degree, Minn.Stat. § 609.222 (1982) (assault with a dangerous weapon), and was sentenced to 21 months in prison. Petitioner, who is now on supervised release, appeals from the order denying his petition for postconviction relief, claiming that the evidence that he used a dangerous weapon was legally insufficient. There is no merit to this contention. Evidence that the jury could justifiably rely on as a basis for inferring that a dangerous weapon, such as a knife, was used included the evidence that the victim felt himself bleeding shortly after petitioner swung at him and made contact, evidence that petitioner then chased the victim threatening to kill him, medical testimony that the victim sustained three wounds which “probably” were caused by a knife, and evidence that petitioner had been seen carrying a knife shortly before the incident. See State v. Seefeldt, 292 N.W.2d 558 (Minn.1980) (upholding conviction of assault with a dangerous weapon in case in which, although victim did not see weapon, it was inferable from the evidence that a dangerous weapon was used).
Affirmed.